ORDER
ERIC YIM, a/k/a ERIC CHONG YIM of CENTREVILLE, VIRGINIA, who was admitted to the bar of this State in 2002, having pleaded guilty in the United States District Court for the Eastern District of Virginia to a one-count indictment charging him with collection of extensions of credit by extortionate means, in violation of 18 U.S.C.A. 894(a)(1) and (2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), ERIC YIM, a/k/a ERIC CHONG YIM is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ERIC YIM, a/k/a ERIC CHONG YIM be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ERIC YIM, a/k/a ERIC CHONG YIM comply with Rule 1:20-20 dealing with suspended attorneys.